PER CURIAM,
ft] The appeal is fi-om an order entered upon the petitions of Stone, Sears, Daish, and Carter, ordering the receiver in the Southern district of West Virginia and in the Northern district of Illinois to “retain possession of the respective moneys and properties in their hands until the further order of the court.” The sum in this district is about $8,000, and in the district of West Virginia about $200,000. The effect of the order, so far as the district of West Virginia is concerned, is to restrain the law officers of the government from taking that fund out of the hands of the West Virginia receiver. We regard it as a temporary injunction within the meaning'of the statute allowing appeals from temporary injunctions.
The petition of Stone is for allowance out of the fund for services in the Circuit Court of Appeals under the stipulation of November 6, 1901. The petition of Sears is for a like allowance. The petition of Daish is for a like allowance on the appeal to the Supreme Court of the United States, together with traveling expenses and other expenses connected therewith — the latter $1,641.53; and the petitions of Carter are for a like allowance on behalf of Senator Eoraker and John B. Daish in the Supreme Court of the United States, for an allowance of $150 a month to himself pending such appeals in the Circuit Court of Appeals and the Supreme Court, and for the payment of printing and typewriting.
[2] The stipulation of November 6, 1901, in our judgment, covers a reasonable allowance for the chief counsel of Carter, both in the Circxxit Court of Appeals and in the Supreme Court of the United States, together with their expenses therein. We think it within a fair *580interpretation of that stipulation, also, that both Sears and Stone may be regarded as chief counsel in the Circuit Court of Appeals, and Foraker and Daish as chief counsel in the Supreme Court.
[3] We are of the opinion, also, that there is nothing in the decree of the Circuit Court of Appeals or of the Supreme Court, or their mandates, that takes away from the Circuit Court jurisdiction to make these allowances against the fund either in its own possession or under its control. [4] We do not think that the stipulation extends to Carter, either for further allowances for time or for the expenses set forth in his petition. But Katherine Downing and the Gunthorp-Warren Printing Company may file independent petitions.
But the money and securities arrested are wholly in excess of any amount needed for these purposes. Keeping in mind that Stone’s preparations for the Circuit Court of Appeals were all substantially made during the time covered by the allowances already made him, we do not see why an allowance of over $5,000 to chief counsel in the Circuit Court of Appeals would be justifiable, and it seems to us that $10,000 would be a sufficient sum for counsel in the Supreme Court.
The order is therefore modified, limiting the total sum of retention of funds to the sum of $20,000, and, thus modified, is affirmed.

For other cases see same topic & § number in Dec. & Am. Digs. 1907 to date, & Rep’r Indexes